DETAILED ACTION
The amendment filed 2/23/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patel (US 8,037,940) and der Kinderen et al. (US 5,535,828) who in combination with the previously applied references would provide all of the instant claim limitations as obvious to one of ordinary skill in the art at the time of effective filing.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the collet or spring-loaded retention mechanism (as in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 6,464,004) in view of der Kinderen et al. (US 5,535,828).  Crawford et al. disclose a method, comprising: configuring a well completion with a plurality of docking stations (22, col. 6, lines 62-67) that have electric continuity to the surface (col. 5, lines 41-50); removably positioning an electrically powered device (54) in each docking station; deploying the well completion in a borehole (inherent as described); and using a tool (44) to retrieve at least one of the electrically powered devices from its docking station and to replace the electrically powered device with another device (as in col. 6, line 65 through col. 7, line 45); positioning each docking station in a corresponding side pocket mandrel (as described); and providing electric power to each electrically powered device via an inductive coupler located in the corresponding side pocket mandrel (col. 4, line 3, also see claim 5); wherein removably positioning the electrically powered device comprises removably positioning a flow control valve (68, as in col. 6, lines 42+, or gas-lift valves as described col. 6, lines 67+); wherein removably positioning the electrically powered device comprises removably positioning a sensor (58, 64); wherein removably positioning the electrically powered device comprises removably positioning a flow control valve and a sensor 68, 58 and 64, at least, col. 6, lines 8-50); providing electric power to the plurality of electrically powered devices via an electric cable (32) routed along the well completion and via an inductive coupler (col. 4, lines 2-4, also see claim 5); using a kickover tool (44, col. 5, lines 30-31); forming the well completion with a plurality of completion sections disposed in corresponding well zones (col. 6, lines 63+); and wherein removably positioning comprises providing each completion section with at least one electrically powered device in the form of a flow control valve removably docked to establish a reconfigurable inflow control completion (as above valves 68, as in col. 6, lines 42+, or gas-lift valves as described col. 6, lines 67+).
Crawford et al. also disclose a system, comprising: a completion deployed in a borehole, the completion comprising a side pocket mandrel (10) having a docking station (22); and an electrically powered device (54) removably deployed in the docking station, the electrically powered device receiving electric power through an inductive coupler (col. 4, line 3, also see claim 5), the electrically powered device having an engagement end configured for engagement with a kickover tool (44) to enable replacement of the electrically powered device; wherein the electrically powered device comprises a plurality of flow control valves (as above valves 68, as in col. 6, lines 42+, or gas-lift valves as described col. 6, lines 67+), each flow control valve being selectively removable from a corresponding well zone to establish the completion as a reconfigurable inflow control completion.  Crawford et al. do not explicitly disclose that a coil of the inductive coupler is mounted in a wall of the docking station or a second coil mounted in a wall of the side pocket mandrel.
der Kinderen et al. disclose a method and system comprising an electrically powered device removably deployed in a docking station (as in figs 1-2); the docking station comprising a coil (27) of an inductive coupler mounted in a wall of the docking station (or side pocket mandrel, as in fig 2) and a corresponding coil (54) of the inductive coupler mounted on the electrically powered device (fig 2).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the mounting of the coils as taught by der Kinderen et al. with the methods and system of Crawford et al. in order to facilitate the mounting of the inductive couplers since Crawford et al. disclose the use of inductive couplers without any details and de Kinderen et al. teach the mounting of inductive coupler coils on the docking station and device. 

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. in view of de Kinderen and further in view of O’Brien (US 2015/0000932).  Crawford et al. and Kinderen et al. disclose all the limitations of these claims, as applied to claim 10 above, including forming the well completion with a plurality of completion sections disposed in corresponding well zones (Crawford et al., col. 6, lines 62+) and wherein removably positioning comprises providing each completion section with at least one electrically powered device in the form of a flow control valve removably docked to establish a reconfigurable inflow control completion (valves 68, as in col. 6, lines 42+, or gas-lift valves as described col. 6, lines 67+), except for deploying the completion into a deviated wellbore.   
O’Brien discloses that deviated wellbores are known in the art and that such wellbores may be completed in the deviated zones (fig 1, section 110b).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the system and methods of Crawford et al., as modified by Kinderen et al., within a deviated wellbore, as taught by O’Brien, in order to provide such a deviated wellbore with a completion.

Claims 1-3, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. in view of O’Brien (US 2015/0000932) and Patel et al. (US 8,037,940).  Crawford et al. disclose a system for use in a well, comprising: a lower completion (10) disposed in a wellbore section, the lower completion having a plurality of completion sections disposed in corresponding well zones (as in col. 6, lines 63+), each completion section having a side pocket mandrel (10) with a docking station for releasably receiving an electrically powered device (54), the electrically powered device being releasably docked for removal via a kickover tool (44); wherein the electrically powered device comprises a plurality of electrically powered devices (58, 64, 68 at least); wherein the electrically powered device comprises a plurality of flow control valves which may be selectively removed via the kickover tool to provide a reconfigurable inflow control completion (68, as in col. 6, lines 42+, or gas-lift valves as described col. 6, lines 67+); wherein the electrically powered device comprises a sensor (58, 64); wherein the sensor comprises a plurality of sensors (58, 64); wherein the plurality of electrically powered devices comprises a flow control valve and a sensor (58 or 64 and 68); wherein electric power is delivered to the electrically powered device via an electric cable routed along the lower completion (32); wherein the electric power is delivered through an inductive coupler disposed in the side pocket mandrel (col. 4, lines 3, also see claim 5).  Crawford et al. do not disclose that the system or method is operated within a deviated wellbore or that the docking station comprises a collet or spring-loaded retention mechanism, although Crawford et al. do teach a latch (74, col. 6, lines 49-53).  
O’Brien discloses that deviated wellbores are known in the art and that such wellbores may be completed in the deviated zones (fig 1, section 110b).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the system and methods of Crawford et al. within a deviated wellbore, as taught by O’Brien, in order to provide such a deviated wellbore with a completion.  O’Brien also does not disclose that the docking station comprises a collet or spring-loaded retention mechanism.  
Patel et al. disclose a system for use in a well wherein a side pocket mandrel comprises a collet or spring-loaded retention mechanism (545, fig 9, col. 8, lines 57-62 teach the components as coupled to the side pocket).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to substitute the collet as taught by Patel et al. with the system of Crawford et al., as modified by O’Brien, as the latch of Crawford et al., since the simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. in view of O’Brien and Patel et al. as applied to claim 1 above, and further in view of Bussear et al. (US 5,803,167).  Crawford et al., O’Brien and Patel et al. disclose all the limitations of this claim, as applied to claim 1 above, except for a motor actuated flow control valve as the electrically powered device.  Bussear et al. disclose a system for use in a well comprising a lower completion with a side pocket mandrel (fig 12); wherein an electrically powered device within the side-pocket comprises a motor actuated flow control valve (206 as in col. 26, lines 35-44).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide a motor actuated flow control valve as the electrically powered device of Crawford et al. as modified by O’Brien and Patel et al., in order to provide remotely controlled inflow control for gas and fluid (col. 26, lines 24+).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
5/2/2022